Citation Nr: 0400953	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel






INTRODUCTION

The appellant served on active duty from May 1967 to July 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Oakland, 
California, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required.


REMAND

The veteran claims that he should be granted a higher 
disability evaluation for PTSD.  The veteran was last 
examined by the VA in March 2002.  Subsequently received into 
the record were VA medical records from the mental health 
clinic dated from 2001 to July 2002.  Also received was a 
June 2002 report from a Vets Center.  The VA examiner did not 
have the opportunity to review these records in conjunction 
with the examination and these records indicate that the PTSD 
may have worsened.  The Board finds that a thorough and 
contemporaneous medical examination would be of assistance to 
the Board in adjudicating this claim.   

Also, in September 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1), as inconsistent 
with statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 
(Fed. Cir. Sept. 22, 2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this regard, the president has 
recently signed into law, the Veterans Benefits Act of 2003, 
P. L. 108-  ,Section 701 which now permits the VA to 
adjudicate a claim before the expiration of the one year time 
period.  


Therefore, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should request the VA facility 
in Fresno, California as well as, the 
Fresno Vet Center to furnish copies of 
any medical records pertaining to 
treatment or evaluation of PTSD covering 
the period from June 2002 to the present.

4.  Thereafter, a VA examination should 
be conducted by a psychiatrist to 
determine the severity of the service-
connected psychiatric disorder.  All 
tests and studies deemed necessary should 
be conducted.  The examiner should 
express an opinion on the extent to which 
service-connected psychiatric disorder 
affects the veteran's occupational and 
social functioning.  It is requested that 
the examiner include a Global Assessment 
of Functioning (GAF) score.  The claims 
folder must be made available to the 
physician for review in conjunction with 
the examination.

5.  Thereafter, the RO should 
readjudicate the issue currently in 
appellate status.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and an 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





